Case 0:18-cv-62580-WPD Document 16 Entered on FLSD Docket 05/10/2019 Page 1 of 3


                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-62580-CIV-DIMITROULEAS

  LUTHERENE ANDERSON,

                 Plaintiff,

  vs.

  WELLS FARGO BANK, N.A.,

              Defendant.
  ________________________________________/

        JOINT STIPULATION FOR FINAL ORDER OF DISMISSAL WITH PREJUDICE

          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and having amicably resolved all matters in

  controversy, the parties jointly stipulate to a Dismissal with Prejudice of this action with each

  party to bear its own attorney’s fees and costs.
Case 0:18-cv-62580-WPD Document 16 Entered on FLSD Docket 05/10/2019 Page 2 of 3


                         CONSENT OF COUNSEL FOR DEFENDANT

         Pursuant to Rule 3J (3) of the Administrative Procedures of the United States District

  Court for the Southern District of Florida, the undersigned counsel for Plaintiff represents to the

  Court that counsel for Defendant has authorized him to affix their electronic signature to this

  Joint Stipulation for Final Order of Dismissal with Prejudice.


    /s/ Anthony C. Norman                                 /s/ Artin Betpera______________
   Anthony C. Norman, Esq.                                Artin Betpera, Esq.
   Florida Bar No.: 112105                                Florida Bar No.: 49535
   anthony@lawfirmofacn.com                               Artin.betpera@wbd-us.com
   The Law Firm of Anthony C. Norman, PLLC                Womble Bond Dickinson LLP
   1345 Monroe Ave. NW, Suite 242                         3200 Park Center Drive, Suite 700
   Grand Rapids, MI 49505                                 Costa Mesa, CA 92626
   Telephone: (616) 265-5998                              Telephone: (714) 557-3800

   Co-Counsel for Plaintiff                               Counsel for Defendant
Case 0:18-cv-62580-WPD Document 16 Entered on FLSD Docket 05/10/2019 Page 3 of 3


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
  filed on May 10, 2019 with the Clerk of Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties identified on the
  Service List below either via transmission of Notices of Electronic Filing generated by CM/ECF
  or in some other authorized manner for those counsel or parties who are not authorized to receive
  electronically Notices of Electronic Filing.

  Jonathan M. Benjamin, Esq.
  Benjamin Law Practice, PLLC
  4581 Weston Rd, Suite 155
  Weston, FL 33331
  Co-Counsel for Plaintiff
  Service by CM/ECF




                                        The Law Firm of Anthony C. Norman, PLLC
                                        Co-Counsel for Plaintiff
                                        1345 Monroe Ave. NW, Suite 242
                                        Grand Rapids, MI 49505
                                        Telephone: (616) 265-5998

                                        /s/ Anthony C. Norman
                                        Anthony C. Norman, Esq.
                                        Florida Bar No. 112105
                                        anthony@lawfirmofacn.com
